Honorable J. R. Singleton                         Opinion No. M-l 69
Executive Dire&r
Texas Parks &Wildlife Dept.                       Re: Authority of the Parks and Wildlife Com-
Austin, Texas                                         mission to regulate hunting on the land and
                                                      water area of the Somerville Reservoir, and
Dear Mr. Singleton:                                   related questions.

                You have recently requested the opinion of this office with regard to the author-
ity of the Parks and Wildlife Commission to regulate hunting on the water area of the Somerville
Reservoir. Your letter discloses that the reservoir is located in Burleson, Lee, and Washington
Counties and is a project of the U. S. Army Corps Engineers.

                Under, Acts 60th Legislature, R.S. 1967, chapter 730, page‘qthe            Parks and
Wildlife Commission has the authority to regulate the taking of wildlife from the land and water
areas of the Somerville Reservoir. This statute, denominated the “Uniform Wildlife Regulatory
Act”, further provides that any regulation or rule promulgated in connection with the protection
and harvesting of wildlife shall be valid only after a public hearing is held in any county affected,
notice of this public hearing having been published in a newspaper in the county at least ten days
prior to the date of the hearing.

                Pursuant to this act, the Commission issued the Trinity-Brazes Hunting, Fishing
and Trapping Proclamation No. H-15, 1967-1968 (a copy having been enclosed with your re-
quest), which regulates the taking of game and fish in a number of counties and in the Somerville
Reservoir area. In Section JO7, this proclamation states, in part:

        ‘There is no open season on game animals, game birds or fur-bearing animals
        . . upon the land area of the Somerville Reservoir, which is a project of the
        U. S. Army Corps of Engineers, located in Burleson, Lee and Washington
        Counties..”

                Your letter poses the following questions for answer by our office:

        “(1)    Does the Parks and Wildlife Commission have the authority to close the
                entire Somerville Reservoir area to all hunting?

        “(2)    Do the terms of the present Section 1.07 of the Trinity-Brazos Proc-
                lamation No. H-15, as amended, close the entire Reservoir to all hunt-
                ing?


                                                -810-
Honorable J. R. Singleton, page 2, (M-169)


       “(3)    If the entire area is not closed to hunting, would it be necessary for the
               Parks and Wildlife Commission to publish notices of a public hearing,
               hold such a hearing and amend the present proclamation before such a
               closure could be effected?”

                 The answer to your fmt question, with regard to the authority of the Commission
to close the entire Somerville Reservoir to hunting, is dependent upon the type of jurisdiction
which the United States has acquire,d over the area of the Reservoir. If the United States has ac-
quired exclusive jurisdiction, then the State of Texas can no longer enforce its game and fish laws
in the area. Gurch Y. Store, 331 S.W.2d 53 (Tex,Crim. 1960); Lasher Y. State, 17 SW. 1064,
(Tex.Civ.App. 1892, no writ); Attorney General’s Opinion No. O-4764 (1942). However, to
defeat the jurisdiction of Texas to regulate the taking of game and fish and to punish for viola-
tions of its rules and regulations, the Governor of the State of Texas must cede to the United
States exclusive jurisdiction over the lands in question under the authority of Art. 5247,
Vernon’s Civil Statutes. Adams v. C&err, 396 S.W.2d 948 (Tex. Sup. 1965); Surplus Trading Co.
Y. Cook, 281 U.S. 647 (1929); James v. Dravo Contracting Co., 302 U.S. 134 (1937).

                 An investigation of the records of the Secretary of State, where such deeds ceding
jurisdiction are filed, reveals that no such cession has been made covering the lands encompassing
 Somerville Reservoir. Accordingly, the State of Texas has jurisdiction to promulgate and enforce
regulations relating to the taking of game and fish in the Somerville Reservoir area, under the
authority of the Uniform Wildlife Regulatory Act, and the Commission thereby has the qurhority
to close the entire reservoir area to all hunting.

                However, with regard to your second question, the Trinity-Brazes Proclamation
No. H-l S does not close the entire reservoir to hunting, since the proclamation refers only to the
“land area of the Somerville Reservoir      .” and makes no reference to the water area, It is noted
that the Uniform Wildlife Regulatory Act gives the Commission the power and authority to reg-
ulate taking of wildlife on “the land and water area of the Somerville Reservoir . .“, thereby
making a distinction between such land and water areas. Proclamation H-15, in specifically re
ferring to the land area of the Somerville Reservoir, can only mean that the water areas are not
covered by such proclamation. Therefore, the Trinity-Brazos Proclamation No. H-15 does not
close the water areas of the reservoir to hunting,

                 In order to close the water area to hunting, it will be necessary to follow the pro-
cedures set up by the Uniform Wildlife Regulatory Act to effect such closure, as the procedural
steps outlined in the act are a necessary requisite to the Commission’s power to issue rules and
regulations regarding the taking of game and fish These procedures include the holding of a pub-
lic hearing on any proposed rule, regulation, or order dealing with hunting and fishing, the hear-
ing to be preceded by public notice of such hearing. We answer your third question in the affirm-
ative as a public hearing with proper notice must be held to close the water area of the Somerville
reservoir to hunting.




                                                -811-
.



    Honorable J. R. Singleton, page 3, (M-l 69)



                                          SUMMARY

                   1. The Parks and Wildlife Commission has the authority to close the en-
           tire Somerville Reservoir area to all hunting, under powers granted by the Uni-
           form Wildlife Regulatory Act.

                   2. The Trinity-Brazos Proclamation No. H-15, as amended, closes the
           land portion of the Somerville Reservoir to Hunting, but does not prohibit
           hunting on the water areas of the reservoir.

                   3. To close the water area of the reservoir to hunting, it will be nec-
           essary for the Commission to hold a public hearing on the proposed regulation
           closing such area, preceded by proper notice.




                                                          ey General of Texas

    Prepared by Lonny F. Zwiener
    Assistant Attorney General

    APPROVED:
    OPINION COMMITTEE
    Hawthorne Phillips, Chairman
    Kerns Taylor, Co-Chairman
    W. V. Geppert
    Roger Tyler
    V. F. Taylor
    Howard Fender

    A. J. CARUBBI, JR.
    Staff Legal Assistant




                                                  -812-